Citation Nr: 0839668	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  02-17 557A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for multiple sclerosis, including the question of entitlement 
to a separate rating for incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 2, 1982 to 
May 31, 2001.  He also had 9 months and 2 days of active 
service prior to March 2, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2004 and April 2007, the Board remanded 
issues in the veteran's case for additional development.

In May 2008, the veteran was contacted by the Appeals 
Management Center (AMC) in order to discuss the scheduling of 
an examination.  Among other things, it was noted that the 
veteran was satisfied with the benefits that he is already 
receiving.  Although the veteran's statement suggested that 
he may not want to pursue the issue on appeal, a written 
withdrawal of the claim was never submitted by the veteran or 
his representative as required to withdraw an appeal.  Thus, 
the appeal is not considered to have been withdrawn and the 
Board will address the issue.  See 38 C.F.R. § 20.204 (2008).

By a May 2008 rating decision, the AMC discontinued a 
previously assigned 30 percent rating for multiple sclerosis 
under 38 C.F.R. § 4.124a (Diagnostic Code 8018), which was 
the minimum rating assignable for residuals of the disease 
process.  The decision below includes consideration of 
whether the 30 percent rating was warranted.  


FINDINGS OF FACT

1.  The veteran failed to report for a November 26, 2007, 
examination at the VA Medical Center (VAMC) in Dallas, Texas, 
which was scheduled in conjunction with his claim; he has not 
shown good cause for his failure to report.

2.  Residuals of multiple sclerosis have been rated since the 
award of service connection-June 1, 2001; the combined 
evaluation for these residuals has exceeded 30 percent since 
June 1, 2001.

3.  The veteran's incontinence is not related to his multiple 
sclerosis.


CONCLUSIONS OF LAW

1.  A 30 percent rating under Diagnostic Code 8018 separate 
from ratings for residuals of multiple sclerosis that 
combined to greater than 30 percent since the award of 
service connection was not warranted.  38 C.F.R. § 4.124a 
(2008).  

2.  The criteria for a separate rating for incontinence as 
associated with service-connected multiple sclerosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.655, 4.3, 4.124a, Diagnostic Code 8018 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to render 
a decision as to the claim on appeal has been accomplished.  
Through March 2005 and June 2007 notice letters, the veteran 
and his representative were notified of the information and 
evidence needed to substantiate the veteran's claim for an 
increased rating for multiple sclerosis, of which the issue 
on appeal is part.  The June 2007 letter contained the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
veteran's claim, the claim was properly re-adjudicated in May 
2008, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2005 and June 2007 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  The notice letters also requested 
the veteran to submit medical evidence, opinions, statements, 
and treatment records regarding his disability.

Additionally, once the veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dingess, 19 Vet. App. at 490-
91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Community Based Outpatient 
Clinic (CBOC) in Abilene, Texas.  Records from Dyess Air 
Force Base, Scott Air Force Base, and R.K.A., M.D., have also 
been obtained.

The veteran was provided VA examinations in November 2001 and 
March 2006 in connection with his claim for an increased 
rating for multiple sclerosis.  In accordance with the 
Board's April 2007 remand, the veteran was scheduled for 
another VA examination to address potentially related 
symptoms associated with his multiple sclerosis.  The 
examination was to take place in November 2007.  However, the 
veteran failed to report to the examination without good 
cause.  As a result, VA's assistance in providing a medical 
examination and opinion was frustrated.

II. Analysis

The veteran was granted service connection for multiple 
sclerosis by a December 2001 rating decision.  Disability 
evaluations of service-connected disabilities are determined 
by comparing a veteran's symptoms with criteria set forth in 
VA's Schedule for Rating Disabilities, which are based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).

Multiple sclerosis is rated under Diagnostic Code 8018 as a 
neurological condition or convulsive disorder.  Disability 
from neurological conditions and convulsive disorders and 
their residuals may be rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., should be especially considered, 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (Diagnostic Code 8018) (2008).

Diagnostic Code 8018 provides for a minimum rating of 30 
percent for multiple sclerosis.  A note following states that 
it is required for the minimum ratings for residuals, that 
there be ascertainable residuals.  Determinations as to the 
presence of residuals not capable of objective verification, 
i.e., headaches, dizziness, fatigability, must be approached 
on the basis of the diagnosis recorded; subjective residuals 
will be accepted when consistent with the disease and not 
more likely attributable to other disease or to no disease.  
Id.

The veteran was initially awarded the minimum 30 percent 
rating for his multiple sclerosis.  Since that time, after an 
appeal to the Board of the initial rating and further 
adjudication of the claim, the veteran has been awarded 
separate ratings for symptoms associated with his multiple 
sclerosis.  The separate ratings have combined to total more 
than the minimum rating of 30 percent and that rating has 
since been closed out by the AMC.  (The combined rating 
exceeded the 30 percent level since the date service 
connection was awarded-June 1, 2001.  See June 2007 rating 
decision that awarded earlier effective dates for award of 
compensable residuals for multiple sclerosis.)  Disability 
associated with the veteran's multiple sclerosis has included 
major depressive disorder, weakness of the right lower 
extremity, weakness of the left lower extremity, weakness of 
the right upper extremity, weakness of the left upper 
extremity, speech difficulty with dysphagia, blurred vision, 
and left facial nerve palsy.  The ratings of these associated 
disabilities and symptoms are not at issue before the Board.

Having determined that the separate 30 percent (minimum) 
rating was not warranted because of the combined rating for 
various residuals of multiple sclerosis, the issue remaining 
on appeal is whether the veteran is entitled to a separate 
rating for incontinence as associated with service-connected 
multiple sclerosis.  Under Diagnostic Code 8018, incontinence 
could be a visceral manifestation; that is, an ascertainable 
residual of the veteran's multiple sclerosis.  Thus, the 
propriety of a separate rating for incontinence is 
appropriate for consideration.

A review of the post-service medical records shows 
intermittent complaints of incontinence, including urgency 
and frequency.  At an August 2002 annual physical examination 
at the Abilene CBOC, it was noted that there was no 
incontinence of urination.  In a September 2003 VA treatment 
record, it was also noted that the veteran was not 
incontinent.  In March 2005, the veteran underwent an annual 
physical examination at the Abilene CBOC.  The veteran 
complained of urgency and frequency.  Significantly, the VA 
physician stated that he did not believe that the veteran's 
bladder incontinence was from multiple sclerosis.  The 
physician included the symptom along with a diagnosis of 
acute prostatitis, for which the veteran has not been granted 
service connection.

In March 2006, the veteran underwent VA examination to assess 
the degree of disability of his multiple sclerosis.  The 
examiner noted that the veteran had a history of difficulty 
controlling his urine.  On examination, symptoms of urgency 
and frequency were noted, but the veteran did not have frank 
incontinence.  The examiner noted that, along with other 
symptomatology, incontinence was a characteristic symptom of 
multiple sclerosis.  The examiner implied that the veteran's 
complaints of incontinence may be related to his multiple 
sclerosis.  However, unlike the March 2005 physician, the 
March 2006 examiner did not provide an explicit opinion on 
the subject.  No other medical professionals who have treated 
the veteran after his military service have commented on any 
relationship between the veteran's incontinence complaints 
and his multiple sclerosis.

In consideration of this relevant evidence, the Board can not 
conclude that the veteran's incontinence is related to his 
multiple sclerosis.  The March 2005 physician explicitly 
addressed the salient question when he stated that he 
believed the incontinence was not related.  Although the 
March 2006 examiner implied that a relationship may exist, or 
that generally a relationship can exist between incontinence 
and multiple sclerosis, the examiner failed to provide a 
clear opinion on the matter.  Therefore, the March 2005 
treatment record has more probative value.

The Board nonetheless remanded the claim for the scheduling 
of a VA genitourinary examination in order to determine 
whether a relationship between any incontinence and multiple 
sclerosis in fact exists in the veteran's case.  By a letter 
dated November 1, 2007, the veteran was notified that a VAMC 
would contact him regarding an upcoming examination.  The 
veteran was notified that failing to report for a VA 
examination would result in the claim being rated on the 
evidence of record.  The veteran was then notified that an 
examination was scheduled for November 26, 2007, at the 
Dallas VAMC.  Information in the claims file from the Dallas 
VAMC indicates that the veteran failed to report to the 
examination.

The provisions of 38 C.F.R. § 3.655 pertain to cases when a 
veteran fails to report for a VA examination.  When 
entitlement to a benefit cannot be established without a VA 
examination and a claimant, without good cause, fails to 
report for such examination, the claim shall be rated based 
on the evidence of record for an examination scheduled in 
conjunction with an original compensation claim.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, and death of an immediate 
family member.  38 C.F.R. § 3.655 (2008).

After the veteran failed to report to the examination, he was 
sent a letter in December 2007 that requested him to call the 
AMC in order to reschedule the examination.  No response from 
the veteran to that letter is of record.  In May 2008, VA 
personnel from the AMC contacted the veteran by telephone to 
discuss the examination.  According to notes from the 
conversation, the veteran was told that it was very important 
for him to be examined in accordance with the remand.  The 
veteran stated that he would not be able to go to Dallas to 
attend an examination because his wife was not able to take 
off from work.  The veteran also stated that he was satisfied 
with what benefits he was already receiving.

In the veteran's case, good cause has not been shown for the 
failure to report to the November 2007 VA examination.  There 
is no indication that the veteran had an illness, that he was 
hospitalized, that there was a death of an immediate family 
member, or that there was a similar event.  Good cause was 
not shown by the veteran's statement regarding transportation 
issues.  (In the past, the veteran appeared at the Dallas 
VAMC for VA examination.)  The Board does not find that the 
case should be remanded in order to reschedule the 
examination because the AMC already attempted to do so.

Because good cause has not been shown for the failure to 
report to a VA examination that was necessary to decide the 
claim, the Board must "rate" the claim on the evidence of 
record.  That is, the Board must adjudicate the claim based 
on the evidence in the claims file.

As mentioned above, the March 2005 VA treatment record is the 
most probative evidence regarding the relationship between 
the veteran's incontinence and service-connected multiple 
sclerosis.  In this case, the greater weight of the evidence 
indicates that the veteran's incontinence is not related to 
his multiple sclerosis.  Unlike the several other 
disabilities and symptoms associated with the veteran's 
multiple sclerosis, incontinence should not be rated 
separately because a similar relationship is absent.  Thus, 
the veteran is not entitled to a separate rating for 
incontinence and the appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the greater 
weight of the evidence is against the veteran's claim for a 
separate rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Discontinuance of the 30 percent rating for multiple 
sclerosis independent of separate ratings for residuals 
thereof was proper; the appeal of this issue is denied.

A separate rating for incontinence as associated with 
service-connected multiple sclerosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


